Per Curiam.
Plaintiff appeals as of right from a circuit court order granting summary disposition in favor of defendant. We affirm.
Because plaintiffs issues concerning collateral estoppel, laches, adverse possession and perfection of title were not addressed by the trial court, we do not address them on appeal. Joe Dwyer, Inc v Jaguar Cars, Inc, 167 Mich App 672, 685; 423 NW2d 311 (1988).
We disagree with plaintiff’s argument that the trial court erroneously granted summary disposition on the basis that plaintiff’s suit was barred by the statute of limitations. Under current Michigan law it is true that notice of a tax sale is constitutionally defective if merely given by publication in the county where the property is situated and that tax deeds issuing from defective tax sales are deemed void. Dow v Michigan, 396 Mich 192, 208-212; 240 NW2d 450 (1976); Detroit v John J Blake Realty Co, 144 Mich App 432, 437; 376 NW2d 114 (1984). However, this was not so at the time of sale to the State of Michigan, and the county-publication notice procedures then in use were subsequently validated by the Michigan Supreme Court in Golden v Auditor General, 373 Mich 664; 131 NW2d 55 (1964).
The land at issue was sold for unpaid property taxes in 1940 and purchased by the State of Michigan in 1942. The state complied with existing procedures for the tax sales, which procedures were deemed proper until Golden, supra was overruled by Dow, supra, some thirty-four years after the tax sales occurred. Because the tax deeds of *2511942 were prima facie valid, the ten-year limitation period began running at that time. MCL 600.5801; MSA 27A.5801. See also Fitschen v Olson, 155 Mich 320, 323-324; 119 NW 3 (1909). Upon completion of the ten-year period, the state’s title was no longer open to question. See Toll v Wright, 37 Mich 93 (1877).
Michigan favors only limiteíi rétroactivity when overruling prior law, the retroactive eifect of a decision generally being limited to parties before the court and to pending cases. Tebo v Havlik, 418 Mich 350, 360-361; 343 NW2d 181 (1984), reh den 419 Mich 1201 (1984). See also Moody, Retroactive Application of Law-Changing Decisions in Michigan, 28 Wayne Law Review 439, 508 (1982). Reliance on an old rule, as occurred here, is a strong factor favoring , limited retroactivity of an overruling decision. 418 Mich 362-363. In light of the state’s proper application of existing notice procedures, exhaustion of the limitation period in 1952, and the Michigan Supreme Court’s declaration of procedural validity in 1964, it would be unreasonable to retroactively apply the later ruling in Dow, supra, some thirty-four years after the fact of a valid sale, twenty-four years after the limitations period had run, and twelve years after the declaration of procedural validity.
Therefore we find that the trial court properly granted defendant’s motion for summary disposition on grounds that plaintiff’s action was barred by the statute of limitations, MCL 600.5801; MSA 27A.5801. MCR 2.116(C)(7).
Affirmed.